Title: Tristram Barnard to the American Commissioners, [after 9 October 1778]: résumé
From: Barnard, Tristram
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<[Paris, after October 9, 1778]: A valuable whaling business has been established by the English since the onset of hostilities with America. If you intend to destroy it I could give you adequate intelligence. I was involved in this business but quit, aware that I was doing wrong. Fifteen whaling ships, manned primarily by Americans who would gladly return home, sail in October, stop in the Cape Verde Islands and cruise between 26 and 38 degrees latitude south and 46 to 62 degrees longitude west. The fishery ends in April. The ships then moor at St. Helena to return home with the East India fleet. They carry no guns. Last season they brought 55 casks of oil worth £70 in England or £100 in America.>